Exhibit 10.65

KID BRANDS, INC.

STOCK APPRECIATION RIGHT AGREEMENT

Date of Grant:             , 20        

STOCK APPRECIATION RIGHT AGREEMENT (the “Agreement”), dated as of the date set
forth above, between Kid Brands, Inc., a New Jersey corporation (the “Company”),
and the Grantee whose name appears on the signature page hereof (the “Grantee”).

1. Confirmation of Grant; Exercise Price. The Company hereby confirms the grant
to the Grantee, effective as of the date set forth above, of a Stock
Appreciation Right (the “SAR”) with respect to             shares of the Common
Stock, stated value $0.10 per share, of the Company (“Common Stock”) at an
exercise price of $            per share (the “Exercise Price”). The SAR granted
hereunder is issued under and subject to the terms and conditions of the
Company’s 2013 Equity Incentive Plan (the “Plan”), which is incorporated into
this Agreement by reference, and the terms and provisions of this Agreement.
Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the meanings ascribed to them in the Plan. If there is any
conflict between the provisions of this Agreement and the Plan, the provisions
of the Plan will govern. The Grantee acknowledges receipt of a copy of the Plan.

2. Vesting. Except as provided in Section 3 below (or pursuant to Section 14 of
the Plan), the SAR shall vest and become exercisable ratably over     years
(    % of aggregate grant per year), commencing on the first anniversary of the
Date of Grant set forth above.

3. Termination of SAR and Related Vesting Provisions.

(a) Normal Termination Date. Unless an earlier termination date is specified in
Section 3(b) below (or pursuant to Section 14 of the Plan), the SAR shall
terminate on the tenth anniversary of the Date of Grant. When a portion of the
SAR is no longer exercisable, it shall be deemed to have lapsed and terminated.

(b) Early Termination.

(i) Disability, Death or Retirement. Notwithstanding Item 2 above, if the
Grantee: (A) becomes Disabled, or (B) dies while employed by a Participating
Company, the outstanding unexercised portion of the SAR, whether or not vested
and/or exercisable on the date of the applicable event, shall become fully
vested and exercisable, and may be exercised by the Grantee, or his or her legal
representative, estate, legatee(s) or permitted transferee(s), as applicable,
for up to one year after the date of such Grantee’s Disability or death, as
applicable, or the remaining term of the SAR, whichever period is shorter.
Notwithstanding Item 2 above, if the Grantee Retires, the outstanding
unexercised portion of the SAR, to the extent vested and exercisable on the date
of such Retirement, may be exercised by the Grantee for up to one year after the
date of his or her Retirement or the remaining term of the SAR, whichever period
is shorter.

 

1



--------------------------------------------------------------------------------

(ii) Other Termination. Notwithstanding Item 2 above, if the Grantee’s
employment with a Participating Company terminates for any reason other than
Disability, death or Retirement, the outstanding unexercised portion of the SAR
will be cancelled and deemed terminated as of the date of termination; provided,
however, that if the Grantee’s employment is terminated by a Participating
Company for reasons other than Cause, the outstanding unexercised portion of the
SAR, to the extent vested and exercisable on the date of termination, may be
exercised within 90 days after such termination, or the remaining term of the
SAR, whichever period is shorter.

4. Transferability. The SAR shall not be transferable (in whole or in part)
except by will or by the laws of descent or distribution and shall be
exercisable, during the Grantee’s lifetime, subject to the provisions of
Section 3, only by the Grantee. Notwithstanding the foregoing, the Committee in
its sole discretion may permit the transferability of the SAR (in whole or in
part) by the Grantee to a member of his/her Immediate Family or trusts for the
benefit of such persons, or partnerships, corporations, limited liability
companies or other entities owned solely by such persons, including trusts for
such persons. The Grantee acknowledges and agrees that a violation of this
Section 4 will cause the Company irreparable injury for which adequate remedy at
law is not available. Accordingly, the Grantee agrees that the Company shall be
entitled to an injunction, restraining order or other equitable relief, without
the posting of any bond, to prevent the breach of this Section 4 and to enforce
the terms and provisions hereof in any court of competent jurisdiction in the
United States or any state thereof, in addition to any other remedy to which it
may be entitled at law or equity.

5. Restrictions on Exercise. The vested portion of the SAR may be exercised only
with respect to full shares of Common Stock. Notwithstanding any other provision
of this Agreement, the SAR may not be exercised in whole or in part: (i) unless
all requisite approvals and consents of any governmental authority of any kind
having jurisdiction over the exercise of the SAR shall have been secured, and
(ii) to the extent shares of Common Stock are to be issued upon exercise of the
SAR, unless the issuance of such shares shall be exempt from registration under
applicable U.S. federal and state securities laws, and applicable non-U.S.
securities laws, or such shares of Common Stock shall have been registered under
such laws. As a condition to the exercise of any portion of this SAR, the
Company may require the Grantee to make any representation and warranty to the
Company as may be required by applicable laws, rules or regulations.

 

2



--------------------------------------------------------------------------------

6. Exercise of the SAR and Tax Withholding.

(a) Exercise. To the extent that the SAR shall have become and remains
exercisable as provided in this Agreement, and subject to such reasonable
administrative regulations as the Committee may have adopted, the exercisable
portion of the SAR may be exercised, in whole or in part, by notice to the
Secretary of the Company in writing, specifying the Grantee’s election to
exercise this SAR and the number of shares of Common Stock with respect to which
the SAR is being exercised (the “Exercise Shares”). The date of such notice
shall be the “Exercise Date”. Subject to compliance with all applicable laws,
rules and regulations, this SAR (or portion thereof) shall be deemed to be
exercised upon receipt by the Company of the appropriate written notice of
exercise accompanied by the satisfaction of, or adequate provision for (in the
sole discretion of the Committee), all applicable withholding obligations
(described in paragraph (b) below). Upon exercise of the SAR, the Grantee shall
be entitled to receive (and shall receive promptly following the Exercise Date
and compliance with the foregoing), as determined by the Committee in its sole
discretion:

(1) a number of shares of Common Stock (the “SAR Shares”) equal to the quotient
obtained by dividing “x” by “y”, where:

 

x    =    the number of Exercise Shares multiplied by the excess, if any, of (A)
the Fair Market Value of a share of Common Stock on the Exercise Date over (B)
the Exercise Price, and y    =    the Fair Market Value of a share of Common
Stock on the Exercise Date;

(2) an amount in cash equal to “x”; or

(3) a combination of (1) and (2) above, as determined by the Committee in its
sole discretion.

No fractional share of Common Stock shall be issued to make any payment in
respect of the SAR; if any fractional share would be issuable, the number of SAR
Shares payable to the Grantee shall be rounded down to the next whole share (no
payment of cash, shares or other consideration shall be made with respect to
such fractional share). The Company may require the Grantee to furnish or
execute such other documents as the Company shall reasonably deem necessary:
(i) to evidence such exercise; (ii) to determine whether registration is then
required under the U.S. Securities Act of 1933, as amended (the “Securities
Act”); and (iii) to comply with or satisfy the requirements of the Securities
Act, applicable state or non-U.S. securities laws or any other law.

(b) Withholding. Whenever any portion of the SAR is exercised, the Grantee shall
be required to remit to the applicable Participating Company an amount
sufficient to satisfy the employer’s statutory U.S. federal, state and local and
non-U.S. tax withholding requirements with respect thereto (“Withholding
Taxes”). Such remittance may be required prior to the issuance of any SAR Shares
or the payment of any cash amounts in respect of the exercise of the SAR to the
Grantee. Notwithstanding the foregoing, the Committee may, in its sole
discretion, in lieu of all or any portion of a cash payment in respect of
Withholding Taxes, permit the Grantee to elect to have the Company withhold cash
or SAR Shares having an aggregate Fair Market Value, determined on the date the
obligation to withhold or pay such taxes arises, equal to the amount (or portion
thereof) required to be withheld. Any fraction of a share of Common Stock which
would be required to satisfy the Grantee’s Withholding Tax obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Grantee.

7. Adjustments.

The SAR and this Agreement are subject to, and governed by, the provisions of
Section 14 (Dilution and Other Adjustments) of the Plan.

 

3



--------------------------------------------------------------------------------

8. Authority of Committee. Subject to the limitations set forth in the Plan, the
Committee is vested with absolute discretion and authority to interpret the Plan
and make all determinations necessary or advisable for the administration
thereof. Any determination of the Committee in the administration of the Plan,
as described therein, shall be final, conclusive and binding upon the Grantee
and any person claiming under or through the Grantee, including, without
limitation, as to any adjustments pursuant to Section 14 of the Plan.

9. No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Grantee any right with respect to continuance of
employment or service by any Participating Company nor limit in any way the
right of any Participating Company to terminate or modify the employment or
retention of the Grantee at any time, with or without Cause. By accepting the
SAR, the Grantee expressly acknowledges that there is no obligation on the part
of any Participating Company to continue the Plan and/or grant any additional
Awards to the Grantee.

10. No Rights as Shareholder. The Grantee shall have no voting or other rights
as a shareholder of the Company with respect to the shares of Common Stock
underlying the SAR until the exercise of the SAR and the issuance of a
certificate or certificates to him or her for SAR Shares in respect thereof. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.

11. Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for SAR Shares hereunder unless the issuance
and/or delivery of such certificate complies with all applicable legal
requirements including, without limitation, compliance with the provisions of
applicable state securities laws, the Securities Act, the Securities Exchange
Act of 1934, as amended, and the requirements of the exchanges, if any, on which
the Company’s shares of Common Stock may, at that time, be listed.

12. Disposition of Common Stock. Notwithstanding anything contained in the Plan
or herein to the contrary, in the event that the disposition of any shares of
Common Stock acquired pursuant to the exercise of all or a portion of the SAR is
not covered by a then current registration statement under the Securities Act,
and is not otherwise exempt from such registration, such shares shall be
restricted against transfer to the extent required by the Securities Act and
Rule 144 or other regulations thereunder. The certificates (or book entries)
evidencing any of such shares shall be appropriately amended or have an
appropriate legend placed thereon to reflect their status as restricted
securities as aforesaid.

 

4



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):

if to the Company, to it at:

Kid Brands, Inc.

One Meadowlands Plaza, 8th Floor

East Rutherford, New Jersey 07073

Attention:    Secretary

Fax no.:       

E-mail address:

if to the Grantee, to the Grantee at the address set forth on the signature page
hereof.

Any notice given (i) after 5:00 p.m. local time on any business day or (ii) on a
day that is not a business day, will be deemed to have been given on the next
following business day.

(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(c) Amendment. The Committee may at any time alter or amend this Agreement to
the extent permitted by the Plan and applicable law. No amendment to this
Agreement which reduces the Grantee’ Exercise Price shall be effective unless it
is approved by the shareholders of the Company. No termination, suspension,
modification or amendment of the Plan or this Agreement shall impair or
adversely affect any right acquired by the Grantee or such Grantee’s permitted
transferee before the date of termination, suspension, modification or amendment
unless the consent of the Grantee or transferee is obtained. It is conclusively
presumed that any adjustment for changes in capitalization provided for in
Section 14 of the Plan does not adversely affect any right of the Grantee or
such transferee.

(d) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee without the prior written consent of the Company.

(e) Applicable Law. To the extent the federal laws of the United Stated do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey, regardless of conflicts of
law principles thereof.

(f) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

5



--------------------------------------------------------------------------------

(g) Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in pdf format) will be deemed to be original signatures for all
purposes hereunder.

(h) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

(i) Additional Limitations. The Grantee may be required to comply with any
timing or other restrictions with respect to the exercise of the SAR, including
a window period limitation, as may be imposed in the sole discretion of the
Committee.

(j) Share Certificates. All references to shares of Common Stock or certificates
in this Agreement shall refer to either shares represented by certificates or
uncertificated shares, and no such reference shall be construed to require
certificated shares or to grant additional or different rights or obligations as
between the holders of certificated and uncertificated shares of the Company.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.

 

KID BRANDS, INC. By:                                          
                                       Name:   Title:  

 

GRANTEE

 

 

Address of Grantee:

 

 

Fax No.:   E-Mail:  

 

7